Citation Nr: 0402532	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  95-40 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran had active service from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The veteran was scheduled to appear for a hearing in 
Washington, D.C., before the Board, but failed to report 
without providing a good cause reason.  Therefore, the 
veteran has waived his right to a hearing, and the Board will 
address this issue on appeal.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).

As a preliminary matter, the Board notes that the record does 
not reflect that the RO has complied with the notification 
requirements of the VCAA or the implementing regulations.  
Specifically, the RO has not informed the veteran of the 
evidence and information necessary to substantiate his claim 
for a TDIU nor has it adequately informed the veteran of the 
proper time frame in which he may submit such evidence and 
information.

The Board is also of the opinion that further development of 
the record is required to comply with VA's duty to assist the 
veteran in the development of the facts pertinent to his 
claim.  

In this regard, the Board notes that during the pendency of 
the veteran's appeal, the diagnostic criteria for evaluating 
low back disability were revised, effective September 23, 
2002 (see 67 Fed. Reg. 54,345-49 (August 22, 2002)) and 
again, effective September 26, 2003 (see 68 Fed. Reg. 51,454 
(August 27, 2003)).  

Additional development of the medical evidence is required as 
a result of the changes in the rating criteria.  
Specifically, a physical examination is necessary to 
determine the current severity of the veteran's service-
connected disorders, which are for flat feet (pes planus) and 
lumbosacral strain.  An examination must provide sufficient 
information to rate the disabilities in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Furthermore, the veteran last appeared for VA 
examination in January 2003; prior to the most recent 
amendments to the relevant Diagnostic Codes.  Therefore, new 
VA orthopedic and neurological examinations should be 
ordered. 







This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran 
as to what would constitute 
evidence that is needed to 
support his claim for a TDIU.  
In this regard, the RO should 
inform the veteran of what 
evidence VA will develop and 
what evidence the veteran must 
furnish to warrant a favorable 
decision on these claims.  The 
RO should ask the veteran to 
provide any evidence in his 
possession that pertains to his 
claim.  

?	Specifically, the RO should 
request the veteran to provide 
the names, addresses and 
approximate dates of treatment 
or evaluation for all VA and 
non-VA health care providers 
who have treated or evaluated 
him during or after service for 
a low back disorder and flat 
feet. When the requested 
information and any necessary 
authorization are received, the 
RO should obtain a copy of all 
indicated records.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence. 

3.  The RO should then undertake any 
other development required to comply with 
the VCAA and implementing regulations, to 
include ordering the examination 
requested below.

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of 
impairment from the veteran's service-
connected low back disability and pes 
planus.  The claims file must be provided 
to the examiner and consideration of such 
should be reflected in the completed 
examination report.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  

a)  The examiner should describe the 
current state of the veteran's 
lumbosacral spine, including the 
presence or absence of ankylosis 
and, if present, the degree thereof 
and whether it is at a favorable or 
unfavorable angle.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

The examiner should undertake range 
of motion studies of the lumbosacral 
spine, noting the exact measurements 
for forward flexion, extension, 
lateral flexion, and specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner 
should identify any objective 
evidence of pain and attempt to 
assess the extent of any pain.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability on 
use should be assessed in terms of 
additional degrees of limitation of 
motion.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits of functional ability on 
repeated use of flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of limitation 
of motion on repeated use or during 
flare-ups.  If this is not possible, 
the examiner should so state.  

The examiner should specifically 
identify any evidence of neuropathy 
due to the service-connected low 
back disability, to include 
characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk.  
In addition, the examiner should 
quantify the number of weeks of 
incapacitating episodes (a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician) over the past 12 months.  
The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  

b)  The examiner should describe the 
current state of the veteran's 
bilateral pes planus.  With respect 
to each foot, the examiner should 
indicate whether there are marked 
pronation, extreme tenderness of the 
plantar surface of the foot, and 
marked inward displacement and 
severe spasm of the tendo Achillis 
on manipulation, which are not 
improved by an orthopedic shoe or 
appliance.  Furthermore, the 
examiner should indicate whether 
there are objective evidence of 
marked deformity (pronation, 
abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities, weight-
bearing line over or medial to the 
great toe, inward bowing of the 
tendo Achillis, and pain on 
manipulation and use of the feet.  
The examiner should also indicate 
whether the disability is only mild 
with symptoms relieved by a built-up 
shoe or arch support.  

For each foot, the examiner should 
also identify any incoordination, 
weakened movement and excess 
fatigability on use.  The examiner 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups).  If feasible, the 
examiner should assess any 
additional functional impairment 
during flare-ups, on repeated use or 
due to incoordination, weakened 
movement, and/or excess fatigability 
in terms of any additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.  

To the extent possible the examiner 
should distinguish the 
manifestations of the bilateral pes 
planus from those of any other foot 
disorder(s) present.  The examiner 
should also provide an opinion 
concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back and pes planus 
disorders on the veteran's ability to 
work, to include whether these service-
connected disorders render him 
unemployable.  The rationale for all 
opinions expressed should also be 
provided.

5.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  In 
evaluating the veteran's service-
connected low back disability, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to 
include consideration of both the former 
and the revised rating criteria.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


